Citation Nr: 1206064	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-34 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, to include herniated discs L4-L5 and L5-S1, degenerative joint disease, spondylosis, and sciatica of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 24, 1976 to October 4, 1976 and from September 2004 to September 2007, with additional periods of reserve service.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Initially, the Board notes that the September 2008 statement of the case (SOC) also included the issues of entitlement to service connection for thyroid cancer, papillamo breast, hearing loss, atrial septal aneurysm, high cholesterol, bilateral plantar fasciitis, alopecia, and cerebral vascular accident.  The claims for bilateral plantar fasciitis and alopecia were granted in full and the claims file does not indicate the Veteran has perfected an appeal with respect to the other claims as required pursuant to 38 C.F.R. § 20.302 and, therefore, the issues are not on appeal.

In the Veteran's substantive appeal form she requested a hearing before both a member of the Board and RO.  Subsequently, however, in November 2010 written statements the Veteran cancelled her hearings with the Board and RO.  


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that the Veteran's low back disability existed prior to her entry into her second period of active military service; however, the evidence does not clearly and unmistakably show that the Veteran's low back disability was not aggravated by military service.



CONCLUSION OF LAW

The Veteran's pre-existing low back disability was aggravated during her military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2011).  In addition, service connection may be granted for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 C.F.R. § 3.6(a).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In this case, the Board notes that the Veteran had many years of Army Reserve service, during which timeframe (as will be discussed in greater detail below) the Veteran initially was diagnosed with degenerative disc disease at L5-S1.  The Veteran has not contended and there is no medical evidence to suggest that the degenerative disc disease was caused or aggravated by any injury or incident during ACDUTRA or INACDUTRA.  As such, the Board will give no further consideration to granting entitlement to service connection based on any periods of ACDUTRA or INACDUTRA prior to the Veteran's second period of active service from September 2004 to September 2007.

With respect to such period of service, the Board notes that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

As noted above, the Veteran alleges that she had a preexisting low back disability that was aggravated by her second period of active military service, specifically as a result of extended periods of sitting and driving a motor vehicle.  

The Veteran's service treatment records do not include a medical examination report at the time of entrance into her second period of service.  Thus, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's degenerative disc disease at L5-S1 preexisted her military service.  In December 1995, the Veteran reported a history of recurrent low back pain, but contemporaneous examination was normal.  An August 1997 MRI showed mild posterior bulging of the L4-L5 and L5-S1 vertebral discs, worse at L5-S1, and degenerative disc disease at L5-S1.  August 1997 x-rays showed mild spondylosis of the entire lumbar spine and degenerative disc disease at L5-S1.  In May 1998, the Veteran reported that she was unable to do sit-ups due to low back pain.  The assessment was that she was doing well, but the treatment provider assigned her a P2 profile.  

An October 2000 examination report indicated that the Veteran's spine examination was normal, but the examiner also indicated abnormality in the forward range of motion of the spine.  The examiner assigned the Veteran a P2 profile for her low back pain.  In a contemporaneous Report of Medical History, the Veteran reported low back pain off and on for the past 7 years.  She denied radiation or incontinence, as well as any surgery or chiropractic treatment.  The examiner noted a profile for the low back and a diagnosis of degenerative disc disease.  A November 2000 individual sick slip noted low back and buttock pain that likely was due to muscle strain.  In November 2001, the Veteran was assigned a permanent profile for low back problems, specifically noted as degenerative disc disease, that caused severe pain with push-ups.  A January 2003 record noted a permanent profile for push-ups due to spondylosis that was diagnosed in 1998.  The Veteran reported worsening pain with push-ups and requested that she be allowed to walk instead of run.  A December 2003 record noted a history of low back pain since 1993 and a diagnosis of degenerative disc disease at L5-S1.

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both lay and medical evidence of a low back disability prior to military service.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's degenerative disc disease at L5-S1 preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board concludes that there is not clear and unmistakable evidence that the degenerative disc disease at L5-S1 was not aggravated during her service.

During the Veteran's service, in May 2005 she reported a history of recurrent back pain with radiation.  The examiner noted that the low back pain was not disabling, but continued the Veteran's permanent profile for her low back pain.  

In July 2005, the Veteran was admitted to a private hospital for back and radicular pain in the right leg with onset about 5 days previously.  The Veteran reported past instances of low back pain, but no significant radiation.  On examination, the Veteran had significantly decreased motion of the lumbar spine, as well as tenderness and muscle spasm.  An MRI showed a degenerated, desiccated disc at L5-S1 with degenerative change about the inferior endplate at L5.  Several days later the Veteran underwent a right L5-S1 discectomy for her low back and right leg pain.  The surgeon found a large fragment of disc in the left axilla of the nerve root at L5, which was removed.  Disc material also was removed from the right side at L5 due to decompression in the foramen.  

The Veteran subsequently underwent an extended period of physical therapy.  A December 2005 physical therapy discharge summary noted that the treatment goals had been met and the Veteran denied any significant pain other than occasional right sciatic pain when lying on the right side.  The Veteran had full range of lumbar motion and good musculoskeletal strength.  

A February 2006 MRI showed slight to mild degenerative osteoarthritic changes at L5-S1 contiguous with the disc, the L5-S1 disc showed degenerative disc changes and some narrowing without evidence of recurrent herniation, the L4-L5 disc showed a small posterior bulge without focal herniation, and scar tissue and mild degenerative facet change at the right side of L5-S1.  A June 2006 private record noted a diagnosis of radiculopathy.

In October 2006, the Veteran began another period of extended physical therapy for continued intermittent low back pain and sciatica.  On examination, the Veteran had marked tenderness to palpation and thoracolumbar flexion decreased by 50 percent, extension limited by 75 percent, bilateral side bending decreased by 25 percent, and bilateral rotation limited by 50 percent.  Straight leg raise testing was positive, as was Doral tension testing for sciatic involvement, FABERS test, and cervical flexion testing, with results generally worse on the right.

In March 2007, the Veteran reported a history of arthritis, recurrent back pain, and numbness or tingling.  The treatment provider noted the Veteran's prior in-service back surgery, her diagnosed arthritis, sciatica since 2006, foot pain, and pins and needles in the balls of the feet that the provider indicated were related to the back disability.  An April 2007 MRI showed no bulge at L4-L5, whereas in February 2006 there had been a bulge noted at that level.  In addition, there were degenerative disc changes at L5-S1 that resulted in slight foraminal narrowing bilaterally.  There also was scar tissue and slight to mild degenerative facet change, but no evidence of recurrent herniation.    

The Veteran applied for entitlement to service connection for her back problems at the time of separation from service.  She was afforded a general VA examination in November 2007.  The examiner noted review of the claims file and medical records.  At that time, the Veteran reported a herniated disc from 2005, but was not certain of the precise time of onset as she had a history of back problems.  In addition, she noted sciatica that had begun in 2005 after her herniated disc surgery.  She discussed back spasms and back pain that included radiating pain on the right side down to the knee.  There was associated right lower extremity numbness.  On examination, muscle strength was slightly decreased bilaterally, but without evidence of atrophy.  There was guarding of the lower back that was greater on the right.  Straight leg raises were negative.  Sensory examination of the lower extremities was normal, as were reflexes except for hyperactive bilateral knee reflexes.  The examiner diagnosed herniated disc and sciatica.  

At that time, the Veteran also was afforded a VA examination for her back.  The Veteran reported intermittent numbness and tingling in the back to the right knee.  She also noted decreased motion, stiffness, weakness, spasms, and sharp radiating pain from the back to the right hip and to the right knee.  The onset of pain was 1998.  On examination, there was no evidence of spasm, painful motion, atrophy, guarding, tenderness, or weakness.  There was no abnormal spinal curvature.  Muscle strength and tone was normal, as was lower extremity sensation and reflexes, save for hyperactive bilateral knee reflexes.  There was reported painful bilateral lateral rotation throughout the range of motion.  Straight leg raises were negative.  X-rays showed mild to moderate degenerative disc disease.  The examiner diagnosed degenerative disc disease and noted that the disability would have significant effects on her current occupation and mild to moderate effect on many activities.  The examiner did not provide an opinion as to etiology of the disability.

The Veteran was afforded a VA examination in November 2010.  The examiner noted review of the claims file and medical records.  The Veteran reported that in 2005 while attending a class for work she experienced back pain that prevented sitting and a subsequent MRI showed a ruptured disc in the lumbar spine.  The Veteran currently treated with a TENS unit, Flexeril, and ibuprofen.  She reported current leg or foot weakness, as well as fatigue, decreased motion, stiffness, weakness, and moderate sharp pain in the low back and radiating into the right buttock.  On examination, the Veteran had decreased forward flexion of the thoracolumbar spine to 60 degrees.  Lower extremity sensation, reflexes, and muscle strength was normal, but there was positive straight leg testing on the right.  X-rays showed no change in degenerative disc disease at the L5-S1 level.  As to the question of whether the Veteran's degenerative disc disease of the lumbar spine was permanently aggravated beyond the natural progression of the condition as a result of her period of active duty, the examiner stated that she was unable to resolve this question without resort to speculation.  The rationale for the opinion was that there was no medical evidence to support the theory of permanent aggravation of the Veteran's lumbar back condition due to frequent sitting in the car and driving.

Thus, the evidence of record shows that prior to the Veteran's second period of service she had degenerative disc disease at L5-S1, bulging discs at L4-L5 and L5-S1, and mild spondylosis of the entire lumbar spine.  By July 2005, her condition had significantly worsened, requiring surgery to remove multiple disc fragments.  Thereafter, the Veteran experienced a new symptom, radiating pain into the right lower extremity with associated numbness and tingling, as well as increased pain and decreased range of motion.  Initial physical therapy treatment ending in December 2005 appeared to alleviate many of the Veteran's symptoms.  Service treatment records, however, indicate that her symptoms subsequently worsened again while still in service.  Shortly after separation from service, x-rays showed mild to moderate degenerative disc disease.  The Board finds it significant that the medical evidence of record prior to the Veteran's second period of service almost universally described the Veteran's back disabilities as "mild."  Thus, there is a suggestion of worsening degenerative disc disease while in service.  In addition, both in-service and after service medical professionals have noted diagnoses of sciatica, with respect to the Veteran's radiating pain to the right lower extremity with associated numbness and tingling.  In short, after service the Veteran is experiencing several new symptoms and several subjectively worsening symptoms than prior to her second period of active service.  

In addition, the Board has considered the only medical opinion of record as to whether the Veteran's preexisting low back disability was permanently aggravated by her second period of military service.  As discussed above, the November 2010 VA examiner indicated that she could not provide an opinion as to whether the Veteran's preexisting degenerative disc disease of the lumbar spine was permanently aggravated beyond the natural progression of the condition as a result of her period of active duty without resort to speculation.  As indicated, in this case the claim can only be denied for the preexisting disability if it is shown that the disability clearly and unmistakably was not aggravated by service.  It is clear from the VA opinion and the other evidence of record that such a high threshold is not met.

Given the noted mild nature of the Veteran's preexisting low back disabilities, the subsequent significant worsening necessitating the July 2005 microdiscectomy, and the subsequent reports of a new symptom of radiating pain with associated numbness and tingling in the right lower extremity and subsequent diagnoses of sciatica, as well as the medical evidence of mild to moderate degenerative disc disease and the speculative nature of the November 2010 VA opinion, the Board finds that there is not clear and unmistakable evidence that the preexisting degenerative disc disease at L5-S1 was not aggravated by the Veteran's military service.

The Board does note that during the November 2007 and November 2010 VA examinations there were not objective findings of lower extremity neuropathy or radiculopathy.  Nevertheless, given the documented decreased range of thoracolumbar motion and diagnostic evidence of mild to moderate degenerative disc disease, the Board does not find that these findings, taken with the other evidence of record, constitute clear and unmistakable evidence that the degenerative disc disease at L5-S1 was not aggravated by her military service.

In summary, there is a competent and probative evidence of record that indicates both that the Veteran's degenerative disc disease and other low back disabilities were mild in nature prior to her second period of service starting in September 2004 and that the symptoms worsened or she began to experience new symptoms during service.  In addition, there is evidence of some amelioration of symptoms as a result of the July 2005 surgery and subsequent physical therapy, but there also is evidence that the amelioration was temporary in nature.  The only medical opinion of record could not reach a definitive conclusion as to whether the Veteran's preexisting degenerative disc disease was aggravated beyond its natural progression due to service.  As such, the Board concludes that there is not clear and unmistakable evidence that the degenerative disc disease at L5-S1 was not aggravated by the Veteran's military service.  Therefore, the Board concludes service connection is warranted.


ORDER

Entitlement to service connection for a low back disability, to include herniated discs L4-L5 and L5-S1, degenerative joint disease, spondylosis, and sciatica of the right lower extremity, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


